Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 18,1974, convicting him of robbery in the third degree and grand larceny in the third degree, upon a jury verdict, and of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant’s motion to suppress the identification testimony of two witnesses was properly denied (see Simmons v United States, 390 US 377). Defendant’s failure to request that the count of grand larceny in the third degree be charged in the alternative precludes his raising, on appeal, the contention that his conviction of that count should be reversed and dismissed (CPL 300.40, subd 3, par [b]; CPL 300.50; People v Williams, 47 AD2d 262, 264). Rabin, Acting P. J., Martuscello, Cohalan, Margett and Munder, JJ., concur.